Eastmae, J.
We regard it as settled in this State that railroad corporations are obliged to maintain fences on the sides of their roads, for the protection of all whose lands adjoin the railways, and all who are rightfully upon the lands, except where the corporations have settled with and paid the owners of the *172adjoining lands for building and maintaining the fences. Cornwall v. The Sullivan Railroad, 8 Foster 161; Dean v. The Sullivan Railroad, 2 Foster 316 ; Towns v. The Cheshire Railroad, 1 Foster 363; Rev. Stat., chap. 142, secs. 6, 7.
We also regard it as settled that where a railroad divides the lands of an owner, and the corporation makes cattle passes and farm crossings according to the statute, the land-owner may let his cattle run upon his lands without a herdsman, and in case of their destruction the corporation will ordinarily be liable. Laws, 1850, chap. 593, sec. 5; (Comp. Stat., chap. 150, sec. 45;) White v. The Concord Railroad, 10 Foster 188.
These questions have been so fully considered in the cases to which we have referred, that we deem it unnecessary to make any further examination of them at present. They appear to us to settle this case and to fix the liability of the defendants. The plaintiff was in the rightful occupation of the land, and had the right to turn his animals into his field or pasture, as he might please. _ It was not his duty to fence the road or to put up gates at the crossing. Those duties devolved upon the corporation; and it was through their fault in not attending to these duties properly, and not from any fault of the plainitff, that the animals were destroyed. There must, therefore, be

Judgment on the verdict.